By the Court.
Following a jury-waived trial in the Superior *268Court, the defendant was adjudicated to be a sexually dangerous person. See G. L. c. 123A, §§ 12-14. In an unpublished memorandum and order issued pursuant to its rule 1:28, the Appeals Court affirmed the judgment, Commonwealth v. Blake, 71 Mass. App. Ct. 1115 (2008), and we granted further appellate review. We affirm the judgment of the Superior Court.
The defendant raises two claims before us: first, he argues that the evidence was insufficient to support the judge’s finding that he is a sexually dangerous person; second, he maintains that the judge’s keeping the matter under advisement for more than thirteen months — from the conclusion of the trial on February 27, 2004, until the judge rendered his decision on April 4, 2005 — violated his constitutionally protected right to due process. The court unanimously agrees that there was sufficient evidence to support the adjudication and, therefore, rejects the defendant’s first claim. With respect to the alleged due process violation, five Justices agree that there was no such violation. As reflected in the opinions that follow, three Justices are of the view that the defendant has not shown legally cognizable prejudice as a result of the thirteen-month advisement period; two Justices are of the view that, notwithstanding significant prejudice attributable to the delay, the delay and resulting prejudice did not rise to the level of a constitutional violation; and two Justices are of the view that the delay was both prejudicial and a violation of due process, but conclude that, in the circumstances of this case, the violation does not require dismissal of the petition or a new trial.
The court unanimously disapproves of the lengthy delay that occurred in this case. We require that future jury-waived trials pursuant to G. L. c. 123A, § 14, be promptly resolved and, toward that end, hold that for such jury-waived trials begun after the date of this opinion, the judge must, absent extraordinary circumstances, render a decision within thirty days of the end of the trial.

Judgment affirmed.